Exhibit 10.1

 

CONSULTING, CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT

 

This Consulting, Confidentiality and Proprietary Rights Agreement (“Agreement”)
is entered into as of the 30th day of May, 2014 (the “Effective Date”) by and
between DigiPath, Inc. (the “Company”), and Steven D. Barbee (“Consultant”).

 

WHEREAS, the Company desires to engage Steven D. Barbee (“Consultant”) to
provide certain services as set forth on the Schedule attached hereto
(“Services”) and as specified from time to time by the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:

 

1. Engagement. The Company hereby engages Consultant to perform, those duties
set forth in the Schedule attached hereto and such other duties as may be
requested from time to time by the Board of Directors of the Company. Consultant
hereby accepts such engagement upon the terms and subject to conditions set
forth in this Agreement.

 

2. Compensation. For the services rendered by Consultant under this Agreement,
the Company shall pay to Consultant the compensation specified in the Schedule
which shall include travel time, subject to the terms and conditions set forth
in this Agreement.

 

3. Term and Survivability. The term of this Agreement shall be for a three month
period from the Effective Date and shall continue on a month to month basis
thereafter. In addition, this Agreement may be terminated if either party
materially fails to perform or comply with this Agreement or any material
provision hereof. Termination shall be effective thirty (30) days after notice
of such material failure to perform or comply with this Agreement or any
material provision hereof to the defaulting party if the defaults have not been
cured within such thirty (30) day period. Upon termination of this Agreement the
following sections of this Agreement shall survive such termination: Sections 3,
5, 6, 7, 8, 10, 12 13 and 20.

 

4. Costs and Expenses of Consultant’s Performance. Except as set forth on the
Schedule, all costs and expenses of Consultant’s performance hereunder shall be
borne by the Consultant.

 

5. Taxes. Consultant acknowledges and agrees that it is solely responsible for
the payment of any taxes and/or assessments imposed on account of the payment of
compensation to its employees (i.e. Consultant), pursuant to this Agreement,
including, without limitation, any unemployment insurance tax, federal and state
income taxes, federal Social Security (FICA) payments, and state disability
insurance taxes. The Company shall not make any withholdings or payments of said
taxes or assessments with respect to amounts paid to Consultant hereunder;
provided, however, that if required by law or any governmental agency, the
Company shall withhold such taxes or assessments from amounts due Consultant,
and any such withholding shall be for Consultant's account and shall not be
reimbursed by the Company to Consultant. Consultant expressly agrees to make all
payments of such taxes, as and when the same may become due and payable with
respect to the compensation earned under this Agreement.

 

6. Confidentiality. Consultant agrees that Consultant will not, except when
required by applicable law or order of a court, during the term of this
Agreement or thereafter, disclose directly or indirectly to any person or
entity, or copy, reproduce or use, any Trade Secrets (as defined below) or
Confidential Information (as defined below) or other information treated as
confidential by the Company known, learned or acquired by the Consultant during
the period of the Consultant's engagement by the Company. For purposes of this
Agreement, "Confidential Information" shall mean any and all Trade Secrets,
knowledge, data or know-how of the Company, any of its affiliates or of third
parties in the possession of the Company or any of its affiliates, and any
nonpublic technical, training, financial and/or business information treated as
confidential by the Company or any of its affiliates, whether or not such
information, knowledge, Trade Secret or data was conceived, originated,
discovered or developed by Consultant hereunder. For purposes of this Agreement,
"Trade Secrets" shall include, without limitation, any formula, concept,
pattern, processes, designs, device, software, systems, list of customers,
training manuals, marketing or sales or service plans, business plans, marketing
plans, financial information, or compilation of information which is used in the
Company's business or in the business of any of its affiliates. Any information
of the Company or any of its affiliates which is not readily available to the
public shall be considered to be a Trade Secret unless the Company advises
Consultant in writing otherwise. Consultant acknowledges that all of the
Confidential Information is proprietary to the Company and is a special,
valuable and unique asset of the business of the Company, and that Consultant's
past, present and future engagement by the Company has created, creates and will
continue to create a relationship of confidence and trust between the Consultant
and the Company with respect to the Confidential Information. Furthermore,
Consultant shall immediately notify the Company of any information which comes
to its attention which might indicate that there has been a loss of
confidentiality with respect to the Confidential Information. In such event,
Consultant shall take all reasonable steps within its power to limit the scope
of such loss.

 

7. Return of the Company’s Proprietary Materials. Consultant agrees to deliver
promptly to the Company on termination of this Agreement for whatever reason, or
at any time the Company may so request, all documents, records, artwork,
designs, data, drawings, flowcharts, listings, models, sketches, apparatus,
notebooks, disks, notes, copies and similar repositories of Confidential
Information and any other documents of a confidential nature belonging to the
Company, including all copies, summaries, records, descriptions, modifications,
drawings or adaptations of such materials which Consultant may then possess or
have under its control. Concurrently with the return of such proprietary
materials to the Company, Consultant agrees to deliver to the Company such
further agreements and assurances to ensure the confidentiality of proprietary
materials. Consultant further agrees that upon termination of this Agreement,
Consultant's, employees, consultants, agents or independent contractors shall
not retain any document, data or other material of any description containing
any Confidential Information or proprietary materials of the Company.

 

8. Assignment of Proprietary Rights. Other than the Proprietary Rights listed on
the Schedule attached hereto, if any, Consultant hereby assigns and transfers to
the Company all right, title and interest that Consultant may have, if any, in
and to all Proprietary Rights (whether or not patentable or copyrightable) made,
conceived, developed, written or first reduced to practice by Consultant,
whether solely or jointly with others, during the period of Consultant's
engagement by the Company which relate in any manner to the actual or
anticipated business or research and development of the Company, or result from
or are suggested by any task assigned to Consultant or by any of the work
Consultant has performed or may perform for the Company.

 

Consultant acknowledges and agrees that the Company shall have all right, title
and interest in, among other items, all research information and all
documentation or manuals related thereto that Consultant develops or prepares
for the Company during the period of Consultant's engagement by the Company and
that such work by Consultant shall be work made for hire and that the Company
shall be the sole author thereof for all purposes under applicable copyright and
other intellectual property laws. Other than the Proprietary Rights listed on
the Schedule attached hereto, Consultant represents and covenants to the Company
that there are no Proprietary Rights relating to the Company's business which
were made by Consultant prior to Consultant's engagement by the Company.
Consultant agrees promptly to disclose in writing to the Company all Proprietary
Rights in order to permit the Company to claim rights to which it may be
entitled under this Agreement. With respect to all Proprietary Rights which are
assigned to the Company pursuant to this Section 8, Consultant will assist the
Company in any reasonable manner to obtain for the Company's benefit patents and
copyrights thereon in any and all jurisdictions as may be designated by the
Company, and Consultant will execute, when requested, patent and copyright
applications and assignments thereof to the Company, or other persons designated
by the Company, and any other lawful documents deemed necessary by the Company
to carry out the purposes of this Agreement. Consultant will further assist the
Company in every way to enforce any patents, copyrights and other Proprietary
Rights of the Company.

 

9. Trade Secrets of Others. Consultant represents to the Company that its
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information or trade secrets
acquired by Consultant in confidence or in trust prior to its engagement by the
Company, and Consultant will not disclose to the Company, or induce the Company
to use, any confidential or proprietary information or material belonging to
others. Consultant agrees not to enter into any agreement, either written or
oral, in conflict with this Agreement.

 

10. Other Obligations. Consultant acknowledges that the Company, from time to
time, may have agreements with other persons which impose obligations or
restrictions on the Company regarding proprietary rights made or developed
during the course of work hereunder or regarding the confidential nature of such
work. Consultant agrees to be bound by all such obligations and restrictions and
to take all action necessary to discharge the obligations of the Company
hereunder.

 

11. Independent Contractor. Consultant shall not be deemed to be an employee or
agent of the Company for any purpose whatsoever. Consultant shall have the sole
and exclusive control over its employees, consultants or independent contractors
who provide services to the Company, and over the labor and employee relations
policies and policies relating to wages, hours, working conditions or other
conditions of its employees, consultants or independent contractors.

 

12. Non-Solicit. Company will not, during the term this Agreement and for one
year thereafter, directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise) with or through any individual or entity: (i) employ,
engage or solicit for employment any individual who is, or was at any time
during the twelve-month period immediately prior to the termination of this
Agreement for any reason, an employee of the Consultant, or otherwise seek to
adversely influence or alter such individual's relationship with the Consultant;
or (ii) solicit or encourage any individual or entity that is, or was during the
twelve-month period immediately prior to the termination of this Agreement for
any reason, a customer or vendor of the Consultant to terminate or otherwise
alter his, her or its relationship with the Consultant or any of its affiliates.
Section 12 does not apply to individuals or entities known to the Company
previous to the Effective Date.

 

13. Equitable Remedies. In the event of a breach or threatened breach of the
terms of this Agreement by Consultant, the parties hereto acknowledge and agree
that it would be difficult to measure the damage to the Company from such
breach, that injury to the Company from such breach would be impossible to
calculate and that monetary damages would therefore be an inadequate remedy for
any breach. Accordingly, the Company, in addition to any and all other rights
which may be available, shall have the right of specific performance, injunctive
relief and other appropriate equitable remedies to restrain any such breach or
threatened breach without showing or proving any actual damage to the Company.

 

14. Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the internal laws of the State of Nevada. In the event a
judicial proceeding is necessary, the sole forum for resolving disputes arising
under or relating to this Agreement are the Municipal and Superior Courts for
Clark County, California or the Federal District Court of Nevada and all related
appellate courts, and the parties hereby consent to the jurisdiction of such
courts, and that venue shall be in Clark County, California.

 

15. Entire Agreement: Modifications and Amendments. The terms of this Agreement
are intended by the parties as a final expression of their agreement with
respect-to such terms as are included in this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Schedule
referred to in this Agreement is incorporated into this Agreement by this
reference. This Agreement may not be modified, changed or supplemented, nor may
any obligations hereunder be waived or extensions of time for performance
granted, except by written instrument signed by the parties or by their agents
duly authorized in writing or as otherwise expressly permitted herein.

 

16. Attorneys Fees. Should any party institute any action or proceeding to
enforce this Agreement or any provision hereof, or for damages by reason of any
alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys' fees, incurred by the prevailing party
in connection with such action or proceeding.

 

17. Prohibition of Assignment. This Agreement and the rights, duties and
obligations hereunder may not be assigned or delegated by Consultant without the
prior written consent of the Company. Any assignment of rights or delegation of
duties or obligations hereunder made without such prior written consent shall be
void and of no effect.

 

18. Binding Effect: Successors and Assignment. This Agreement and the provisions
hereof shall be binding upon each of the parties, their successors and permitted
assigns.

 

19. Validity. This Agreement is intended to be valid and enforceable in
accordance with its terms to the fullest extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable by any court
of competent Jurisdiction, the invalidity or unenforceability of such provision
shall not affect the validity or enforceability of all the remaining provisions
hereof.

 

20. Indemnification. The Company shall indemnify, defend and hold harmless
Consultant and Consultant from and against any and all liability, loss, damage,
expense, claims or suits arising out of: (i) Company’s breach of this Agreement,
including any representations warranty contained herein; or (ii) the Services
provided by Consultant, provided such claim does not in any manner arise from
Consultant’s grossly negligent or willful act or omission. Additionally,
Consultant will be covered under the Director’s and Officer’s policy of the
Company.  The Company will provide evidence of coverage to the Consultant. 

 

21. Notices. All notices and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally or by telecopy or mailed by registered or certified mail (return
receipt requested) or by Federal Express or other similar courier service to the
parties at the following addresses or (at such other address for the party as
shall be specified by like notice)

 

 

 

(i) If to the Company:

DigiPath, Inc.

28720 Roadside Drive, Suite 128,

Agoura Hills, CA 91301

todd@digipath.com

 

(ii) If to the Consultant:

Steven D. Barbee

3105 East Central, #114

Wichita, KS 67213

Sdbarbee61@gmail.com

 

Any such notice, demand or other communication shall be deemed to have been
given on the date personally delivered or as of the date mailed, as the case may
be.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting,
Confidentiality, and Proprietary Rights Agreement as of the Effective Date
written above.

 

 

Steven D. Barbee

 

 

By: _____/s/ Steve Barbee_______________

Name: Steven D. Barbee

 

 

The Company

 

 

By:_____/s/ Todd Denkin________________

Name: Todd Denkin



Title: President

 

 

Schedule

 

1.               SERVICES

 

The Consultant shall be the Chief Executive Officer of the Company, with the
direct reports of President, Chief Financial Officer, and other officers (and
executive managers) of the Company, and executive management and officers of
current or future subsidiaries or majority owned entities.

 

Consultant’s duties shall consist of the following with the assistance of the
Chief Financial Officer:

 

1.Consultant shall be appointed to the Board of Directors 10 days after the
filing of a Schedule 14F within 10 days of the Effective Date.

2.Responsible for providing strategic leadership for the company by working with
the Board and other management to establish long-range goals, strategies, plans,
and policies.

3.Plan, develop, organize, implement, direct and evaluate the organization's
fiscal function and performance.

4.Participate in the development of the corporation's plans and programs as a
strategic partner.

5.Evaluate and advise on the impact of long range planning, introduction of new
programs/strategies and regulatory action.

6.Develop credibility for the finance group by providing timely and accurate
analysis of budgets, financial reports and financial trends in order to assist
the Board and senior executives in performing their responsibilities.

7.Enhance and/or develop, implement and enforce policies and procedures of the
organization by way of systems that will improve the overall operation and
effectiveness of the corporation.

8.Establish credibility throughout the organization and with the Board as an
effective developer of solutions to business challenges.

9.Enhance and/or develop, implement and enforce human resource policies and
procedures of the organization with the Chief Financial Officer by way of
systems that will improve the overall operation and effectiveness of the
corporation.

10.Continual improvement of the budgeting process through education of
department managers on financial issues impacting their budgets.

11.Provide strategic financial input and leadership on decision making issues
affecting the organization; i.e., evaluation of potential alliances acquisitions
and/or mergers and investments by pension funds and/or investment parties.

12.Optimize the handling of bank and deposit relationships and initiate
appropriate strategies to enhance cash position.

13.Develop a reliable cash flow projection process and reporting mechanism,
which includes minimum cash threshold to meet operating needs.

14.Be an advisor from the financial perspective on any contracts into which the
Corporation may enter.

15.Evaluation of the finance division structure and team plan for continual
improvement of the efficiency and effectiveness of the group as well as
providing individuals with professional and personal growth with emphasis on
opportunities (where possible) of individuals

16.Review and Approve any and all public releases and government filings as
required by law, including but not limited to US Securities Exchange Commission
rules.

17.Other duties as the Board of Directors determines from time to time.

18.This Agreement shall be separate from the agreement between the Consultant
and DigiPath, Corp.

 

2. SCHEDULE AND COMITTMENT OF TIME:

The Consultant shall dedicate as much time as needed to fulfill his Duties. If
at any time during the performance of this contract any phases of the required
tasks appear to be impossible of execution or if any phase cannot be completed
on schedule, it is agreed that Consultant will notify Company within one (1)
week of such determination. At the time of such notification Consultant shall
explain to Company why a particular task is impossible to complete and propose
alternative procedures for achieving the desired result.

 

3. REPORTING SCHEDULE:

Consultant shall report to the Board of Directors or their designee regularly,
and not less frequent than twice per month progress on the tasks enumerated
above.

 

4. COMPENSATION AND PAYMENT TERMS:

 

The Consultant shall be paid $5,000 per month for the above services.

 

Consultant shall bill semi-monthly. All amounts shall be paid within 5 days of
invoice.



Consultant shall receive 5,000,000 shares of stock which shall vest quarterly
over a period of two years which shall be developed by the Board of Directors
and commensurate with the Consultants position as CEO and board member.

 

4 EXPENSES:

The Company shall reimburse Consultant for all reasonable out-of-pocket expenses
actually incurred by Consultant and accounted for and evidenced in accordance
with the standard policies, practices or procedures regarding expense
reimbursement that the Company may establish from time to time. In addition to
the foregoing, employer will reimburse employee for any and all necessary,
customary, and usual expenses incurred by him while traveling for and on behalf
of the Company pursuant to employer's directions.

